Citation Nr: 0525384	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for asthma.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel










INTRODUCTION

The veteran had active service from May 1966 to February 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that new and material evidence had not 
been received to reopen the claim of service connection for 
asthma.  


FINDINGS OF FACT

1.  In a June 1973 decision, the RO denied service connection 
for asthma; this determination was confirmed and continued in 
July 1979 and July 1980 determinations.  The veteran did not 
perfect an appeal to any of these determinations.  

2.  Evidence submitted in conjunction with the claim to 
reopen service connection for asthma, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and therefore does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1973, July 1979, and July 1980 decisions 
are final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of service connection for asthma; thus, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

VA has satisfied its duty to notify by means of a March 2003 
letter from the RO to the claimant.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  VCAA notification predated 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Pertinent medical records were requested and 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The 
veteran was afforded a VA examination.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In a June 1973 decision, the RO denied service connection for 
asthma.  The basis of the denial was a determination that the 
veteran's asthma preexisted service and did not undergo an 
increase in severity during service; thus, there was no 
aggravation of the preexisting asthma during service.  The 
veteran did not perfect an appeal of this rating decision.  
The June 1973 rating decision was confirmed and continued in 
July 1979 and July 1980 determinations.  The veteran did not 
perfect an appeal of either of these determinations.  

Currently, the veteran contends that his asthma was 
aggravated during service.  

Additional evidence has been added to the record.  The 
veteran submitted three statements from his sister and two 
cousins.  One cousin stated that the veteran did not have 
asthma attacks prior to service, but the veteran told this 
cousin that during service, his asthma became so bad that he 
had to be discharged.  This cousin indicated that the veteran 
had had an asthma attack in front of the cousin.  The other 
cousin also stated that the veteran did not have any apparent 
negative affects from asthma prior to service, however, upon 
discharge, his condition had worsened in severity and he 
required medication.  The veteran's sister stated that the 
veteran did not take medication prior to service and his 
asthma did not interfere with his activities prior to 
service.  After the veteran was discharged from service, his 
asthma was so bad that he was unable to work and maintain his 
own household.  

Medical records were received from the Texas prison system 
which post date service discharge.  These records showed that 
the veteran complained of symptoms of asthma which was 
worsened by obesity and that he used an inhaler for asthma.  
The records show that the veteran's asthma had been 
asymptomatic for a long time and he did well with relief from 
the inhaler.  

In January 2004, the veteran was afforded a VA general 
medical examination.  The examiner noted that the veteran had 
a history of asthma from age 12.  The examiner further noted 
that the veteran claimed that it worsened from 1967 and after 
that.  The current diagnosis was asthma.  The examiner did 
not opine if preexisting asthma increased in severity during 
service.  

In January 2004, the veteran was afforded a VA respiratory 
examination.  At that time, he reported that he had had 
asthma since age 12, had asthma attacks at that time, and was 
medically treated.  During service, he reported that the 
asthma was aggravated.  Since then, he related that his 
asthma has been treated and he has used an inhaler.  Physical 
examination was performed.  The examiner stated the 
following.  The veteran's current symptoms, physical 
findings, and pulmonary function tests were consistent with 
end-stage renal disease and fluid overload.  His spirometry 
did not indicate evidence of obstruction consistent with 
asthma or chronic obstructive pulmonary disease although the 
veteran was a smoker.  Given the examination findings, a 
review of the service records, the physical examination, the 
spirometry, and x-rays, the examiner opined that it was 
unlikely that the veteran's current asthma was permanently 
aggravated or worsened as the result of service.  The veteran 
appeared to have had asthma when he was young.  He may still 
have evidence of asthma at this point, however, it was not 
active and the current respiratory symptoms are probably due 
to fluid overload due to renal failure.  

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO's June 1973, July 1979, and July 1980 decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).  In reaching a 
determination on whether the claim should be reopened, the 
reason for the prior denial should be considered.  In 
essence, the veteran's claim of service connection was denied 
as it was determined that his asthma preexisted service and 
was not aggravated therein.  

Since the last prior final decision, evidence has been added 
to the claims file.  The additional evidence of record 
consists of the veteran's statements, the lay evidence from 
relatives, the Texas prison system records, and the two VA 
examination reports.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

The veteran's statements are duplicative of evidence already 
of record.  The statements of his relatives indicate that 
asthma was not disabling prior to service, but was much worse 
after the veteran's discharge from service.  The lay persons 
are considered competent to state observations, but not to 
establish a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Moray v Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  Moreover, where 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Moray.  In this case, the lay statements are not supported.  

The medical records from the Texas prison system only show 
that the veteran received post-service treatment for asthma.  
They did not contain any evidence as to the question of 
whether asthma preexisted service or if it did preexist 
service, did it worsen in severity therein.  The VA general 
medical examination also does not contain any evidence that 
asthma did not preexist service or that it worsened in 
severity during service.  The veteran's statements to the 
examiner that it had so worsened are no different that his 
own contentions already presented.

The VA respiratory examination does not support the claim.  
It shows that the veteran's asthma preexisted service and was 
not aggravated therein and current respiratory disability is 
not attributable to asthma.  

Thus, the veteran has not submitted any competent evidence 
that cures the prior evidentiary defect.  Accordingly, the 
Board finds that the additional evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and therefore does not raises a reasonable possibility of 
substantiating the claim.  Stated differently, the veteran 
has not submitted new and material evidence.  Thus, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

The application to reopen the claim of service connection for 
asthma is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


